Dear Mr. Abels:
You have asked for an Attorney General's opinion regarding whether telephone records containing employees' home telephone numbers are public records.
This office has consistently been of the opinion that home telephone numbers of public employees are public record. However, if the employee requests that this information be kept confidential or if the employee has an unlisted telephone number, the public employer shall maintain the confidentiality of the number and shall not disclose it. Opinion Numbers 95-182, 95-243, 99-182.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF/mjb